Case 2:21-cv-01816 Document 1-17 Filed 02/26/21 Page 1 of 2 Page ID #:218




               EXHIBIT Q
Firefox                                                               https://outlook.office.com/mail/sentitems/id/AAQkAGE4N2E0ZTA2L...
                Case 2:21-cv-01816 Document 1-17 Filed 02/26/21 Page 2 of 2 Page ID #:219


          Letter of Introduction
          Jerry Crandall <jac@crandalltech.com>
          Fri 2/12/2021 5:59 PM
          To: tmops@amgen.com <tmops@amgen.com>


            2 attachments (2 MB)
          Ltr of 2021-02-08.pdf; US10254077.pdf;


          Dear Sir/Madam:

          For your convenience, I am resending a letter dated February 8, 2021. Kindly see the enclosed documents.

          Best regards,

          Jerry A. Crandall
          President
          CRANDALL TECHNOLOGIES LLC
          E-mail: jac@crandalltech.com
          Web: www.crandalltech.com

          CONFIDENTIALITY NOTICE
          This electronic message and its accompanying attachments, if any, contain confidential information. If you are not
          the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this
          information is prohibited. If you have received this message in error, please notify us immediately.




1 of 1                                                                                                                 2/12/2021, 6:00 PM
